Citation Nr: 0024521	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  98-08 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut




THE ISSUES

1.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for the 
disability manifested by right ankle instability.  

2.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for the 
disability manifested by left ankle instability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran had active service from August 1992 to November 
1997.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1998 rating decision of the RO.  

The Board remanded this matter for additional development of 
the record in July 1999.  



REMAND

The veteran contends that his bilateral ankle instability is 
more disabling than is represented by the currently assigned 
10 percent ratings.  The veteran asserts that he wears braces 
because his ankles are painful and unstable.  

The veteran was afforded a VA examination for joints in March 
1998.  At that time, the veteran stated that he repeatedly 
sprained his ankles during service and after service.  The 
examiner noted that evaluation of the ankles demonstrated 
normal flexion and extension to a range of approximately 90 
degrees with dorsiflexion to approximately 90 and plantar 
flexion to approximately 0 degrees.  Subtalar motion revealed 
inversion of greater than 50 degrees without pain compared 
with normal of approximately 35 degrees and normal eversion 
of approximately 20 degrees.  There was no evidence of 
"instability of Drawer sign present."  

As noted hereinabove, the Board most recently remanded this 
matter in July 1999.  At that time, it was determined that 
the previous VA examination performed to assess the veteran's 
service-connected disability related to the ankles was 
inadequate.  Specifically, it was indicated that, based on 
the VA examiner's assessment of the veteran's ankles, the 
degree of limitation was unclear because the criteria used by 
the VA examiner did not coincide with the rating criteria set 
forth in the regulations.  The Board noted that 38 C.F.R. § 
4.71a, Plate II, illustrated full range of motion of the 
ankle dorsiflexion as 0 to 20 degrees and the ankle plantar 
flexion as 0 to 45 degrees.  

The Board also set for the directives for the evaluation of 
orthopedic disabilities as set forth by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter the "Court") in DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

On VA examination in September 1999, the examiner again 
reported that right ankle dorsiflexion was possible to 90 
degrees with some discomfort to 90 degrees, passively and 
actively.  Left ankle dorsiflexion was possible to 90 degrees 
with passive movement.  It was noted that passive movement 
started to be painful at -8 degrees of dorsiflexion.  It was 
found that active left ankle dorsiflexion was possible to -8 
degrees with dorsiflexion deficit to a neutral position.  

The assessment of the VA examiner was that of chronic 
bilateral ankle instability with evidence of chronic ankle 
strain and sprain and limitation of motion and weakness 
associated with pain.  The examiner concluded that the 
veteran was prone to have periods of exacerbation or flare-
ups with easy twisting episodes with increased pain and more 
limitation of functional capacity due to pain and weakness.  
The examiner noted that the veteran was able to manage his 
activities of daily living with the increased pain.  

The Board notes that the service-connected ankle disabilities 
were initially rated under the provisions of Diagnostic Code 
5271, pertaining to limitation of motion.  However, in the 
October 1999 rating action, the rating for each ankle was 
increased to 10 percent, effective on November 15, 1997.  The 
RO determined that each disability was most appropriately 
rated in accordance with Diagnostic Code 5024, pertaining to 
tenosynovitis, based on limitation of motion, as degenerative 
arthritis.  

In the Supplemental Statement of the Case, the RO also listed 
the provisions of Diagnostic Code 5262, pertaining to 
impairment of the tibia and fibula.  The provisions of 
Diagnostic Code 5271 were not addressed.  

Based on a review of the 1999 VA examination report, the 
Board finds that the VA examiner did not follow the 
directives of the July 1999 Remand in failing to express any 
functional loss of either ankle in a manner consistent with 
the applicable rating criteria.  

In addition, the findings on examination also found that 
there was some additional function loss associated with 
exacerbations or flare-ups of the service-connected 
condition.  Significantly, the examiner failed to adequately 
indicate, in accordance with the Court's directives in 
DeLuca, the degree of additional range of motion due to pain 
on use or during flare-ups, as requested.  When a medical 
examination report "does not contain sufficient detail," the 
adjudicator is required to "return the report as inadequate 
for evaluation purposes."  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  
Where compliance with the remand orders of the Board or the 
Court has not been achieved, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  Hence, the Board finds that the 
veteran must be afforded another VA orthopedic examination in 
order to facilitate the rating of the service-connected 
disabilities.  

As such, the RO is reminded to address whether the veteran's 
service-connected ankle disabilities warrant increased 
compensation for functional loss due to pain or weakness, 
fatigability, incoordination, or pain on movement of a joint.  
The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45, and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Accordingly, as further appellate consideration must again be 
deferred, the case is REMANDED to the RO for the following 
actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his service-connected 
left and right ankle disabilities since 
September 1999.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The veteran then should be afforded 
another VA orthopedic examination in 
order to determine the current severity 
of the service-connected ankle 
disabilities.  The claims folder should 
be made available to the examiner for 
review in connection with the evaluation. 
All indicated tests must be performed, 
and the examination must include complete 
range of motion testing for ankles with 
findings regarding dorsiflexion and 
plantar flexion reported in accordance 
with 38 C.F.R. § 4.71a, Plate II.  In 
addition to noting range of motion, the 
examiner should indicate whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss of 
each ankle due to any of the following: 
(1) pain on use, including flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  
These determinations should be expressed 
in terms of the degree of additional 
range of motion loss.  The examiner 
should also portray the degree of 
additional range of motion loss due to 
pain on use or during flare- ups.  In 
addition, the examiner should comment on 
the degree of demonstrated functional 
loss due to pain of each ankle in terms 
of slight, moderate or marked.  

3.  After undertaking the development 
requested hereinabove, the RO should 
again review the veteran's claims to 
include consideration of the Court's 
holdings in DeLuca and Fenderson.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, then he 
and his representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if indicated.  

No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  

The veteran need take no action until he is further 
informed, but he may furnish additional evidence and 
argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  



